Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”), dated as of June 15, 2010, (the
“Effective Date”), is by and between Pro-Pharmaceuticals, Inc., a Nevada
corporation, with a principal place of business at 7 Wells Avenue, Newton, MA
02459 and its successors, subsidiaries and affiliates (collectively, the
“Company”), and PGT BioMedical Consulting, LLC, with a principal place of
business at 828 Flamingo Rd, #207, Las Vegas, NV, 89119, (“Consultant”).

W I T N E S S E T H

WHEREAS, the Company desires to have the benefit of Consultant’s knowledge and
experience, and Consultant desires to provide consulting and advisory services
to the Company, all as hereinafter provided in this Agreement;

NOW, THEREFORE, in consideration of the foregoing premises and mutual agreements
hereinafter set forth, the Company and Consultant hereby agree as follows:

 

  1. Consultation. The Company shall retain Consultant as a non-exclusive
consultant and advisor, and Consultant shall serve the Company as a consultant
and advisor upon the terms and conditions hereinafter set forth. The Consultant
agrees that Dr. Traber shall provide the services contemplated by this
Agreement, and that the Company shall have the right to terminate this Agreement
if the services contemplated hereby are not provided by Dr. Traber and that for
the purposes of this Agreement the term “Consultant,” as appropriate, shall mean
Dr. Traber.

 

  2. Term. Subject to the terms and conditions hereinafter set forth, the term
of Consultant’s consulting arrangement hereunder (hereinafter referred to as the
“Consultation Period”) shall commence on the Effective Date, and shall continue
for a period of four (4) years from the Effective Date. This agreement is
renewable by agreement of both parties.

 

  3. Consulting Duties.

3.1 During the Consultation Period, Consultant shall render to Company or to
Company’s designee such consulting and advisory services in its areas of
expertise and knowledge related to the role of Chief Medical Officer and all
associated responsibilities as outlined in Appendix 1.

3.2 Consultant agrees to provide the necessary effort to accomplish mutually
agreed tasks. All work to be performed by Consultant for the Company shall be
under the general supervision of the Company. The Consultant will:

3.3 Complete a “Strategic Plan” for Drug Development and Approval, with the
objective of gaining multiple approvals for DAVANAT in the field of oncology.

3.4 Complete a “Strategic Plan” for the Development and Approval of a drug for
liver fibrosis/cirrhosis with the objective of entering into a partnership to
run and fund for the human clinical trials.



--------------------------------------------------------------------------------

3.5 Consultant shall devote its best efforts and ability to the performance of
the duties attaching to this obligation.

3.6 Performance will be measured by the progress of the Phase III clinical trial
and approval process for DAVANAT and the IND for fibrosis.

3.7 Consultant’s performance against milestones and project plans will be
reviewed every six (6) months.

3.8 In performing its services hereunder, Dr. Peter Traber shall familiarize
himself with and consider, among other things, the history and the nature of the
technology of the Company; the condition and prospects of the technology; the
operations; preclinical and clinical trial results, prospects of the Company;
and such other factors Dr. Peter Traber deems relevant.

3.9 The Company acknowledges that the ability of Dr. Peter Traber to perform his
services is in large part dependent on the Company furnishing Dr. Peter Traber
with information regarding the Company in a timely fashion.

Consultant shall furnish the Company with a statement of activity and progress
to milestones at least monthly.

 

  4. Compensation.

4.1 Cash Fees. In consideration for consulting services and agreements
hereunder, during the Consultation Period, the Company shall pay to Consultant
consulting fees for the time expended rendering services under this agreement,
at the rate of $5,000 per month for the first two years of this agreement, plus
the warrants referred to hereinafter in Paragraph 4.2.1.

4.2 Compensation. In consideration for consulting services relating specifically
to business and/or corporate development activities during the Consultation
Period, the ‘Transaction Term’, the Company shall pay to Consultant the
following;

4.2.1 Equity Compensation. In exchange for the performance of consulting
services relating to this agreement, the Company shall grant to Consultant long
term Incentive warrants (the “Warrants”) exercisable to purchase shares of the
Company’s common stock (the “Warrant Shares”) having the terms stated in 4.2.2.1
upon the vesting schedule as follows:

a. 150,000 Warrants at the signing of this agreement;

b. 150,000 Warrants at completion of the first year and satisfactory performance
to objectives of this contract;

c. 150,000 Warrants when the first patient is dosed in the Phase III trial;

d. 150,000 Warrants when an IND is received for fibrosis.

4.2.2.1 Terms of Warrants and Issuance Thereof. The issuance of the Warrants is
subject to approval of the Company’s Board of Directors. The Warrants relative
to Section 4.2.1(a) - (e)



--------------------------------------------------------------------------------

shall be contained in one instrument, issued following approval of the Board of
Directors and in any event no later than 60 days after the Effective Date, with
vesting dates that reflect the respective milestones stated in 4.2.1 (a) - (e)
respectively. All Warrants shall contain a “cashless” exercise provision and be
exercisable until the fifth anniversary of the date of grant at an exercise
price which is the greater of $0.50 or the price of the Company’s common stock
on the date of the BOD approval, and remain exercisable through such 5-year term
whether or not this Agreement is then in effect. The warrants are exercisable
solely for cash (i.e., not the claimed value of services) in case the Consultant
wishes to exercise and take possession of the common stock shares; or
“cashlessly” when in-the-money.

4.2.2.2 Securities Law Matters. The Consultant acknowledges and agrees that
(i) neither the Warrants nor the Warrant Shares issuable thereunder have been or
will be registered under the Securities Act of 1933, as amended (the “Securities
Act”) or applicable state law and, (ii) the Warrants and Warrant Shares are
“restricted securities” as defined in Rule 144 under the Securities Act (“Rule
144”), and, accordingly, may not be resold or otherwise transferred unless
registered or in a transaction exempt from the registration requirements under
the Securities Act or applicable state law; (iii) the Warrants may not be
exercised unless pursuant to an applicable exemption under the Securities Act
and applicable state law at the time of exercise, (iv) resale of restricted
securities such as the Warrant Shares pursuant to Rule 144, if available,
requires compliance with such rule including the holding period thereunder; and
(v) the Company has no obligation to register the Warrants or Warrant Shares
under the Securities Law or applicable state law. The Consultant agrees that any
transferee or assignee of the Warrants shall be required to acknowledge and
agree to be bound by the matters set forth in this Section 4.2.2.2.

 

5. Benefits. Consultant shall not be entitled to any benefits, coverage or
privileges, including, without limitation, social security, unemployment,
medical or pension payments, made available to employees of the Company.

 

6. Termination. Either party to this Agreement may terminate this Agreement at
any time by giving to the other party written notice of termination with ninety
(90) days notice. If this Agreement is terminated on account of breach of any of
the terms and conditions of this Agreement by Consultant, Consultant shall not
receive any compensation under this Agreement, either in respect to the
Transactions already entered into on the date of such termination or the
Transactions that will be entered into after the date of such termination. The
Engagement may be terminated (except as provided above with respect to
reimbursement of expenses and indemnification and earned compensation including
any and all warrants) by the Company or Dr. Peter Traber at any time after the
third month anniversary of the signing of the agreement, with or without cause,
upon 90 days prior written notice to the other party.

 

7. Cooperation. Consultant shall use its best efforts in the performance of its
obligations under this Agreement. The Company shall provide such access to its
information and property as may be reasonably required in order to permit
Consultant to perform its obligations hereunder.



--------------------------------------------------------------------------------

8. Inventions and Proprietary Information.

Inventions.

All ideas, concepts, discoveries, inventions, developments, original works of
authorship, software and system documentation, trade secrets, methods, tangible
research materials, data, information, technology, designs, innovations,
improvements and know-how (whether or not patentable) related to the business of
the Company (“Inventions”) which are made, devised, invented, conceived, reduced
to practice or tangible medium, created, written, designed or developed by
Consultant, solely or jointly with others and whether during normal business
hours or otherwise, during the Consultation Period or thereafter if resulting
directly from Proprietary Information of the Company (as defined below), shall
be the sole property of the Company. Consultant hereby assigns to the Company
all Inventions and any and all related patents, copyrights, trademarks and other
industrial and intellectual property rights and applications therefore, in the
United States and elsewhere and appoints any officer of the Company as its duly
authorized attorney to execute, file, prosecute and protect the same before any
government agency, court or authority. Upon the request of the Company and at
the Company’s expense, Consultant shall execute such further assignments,
documents and other instruments as may be necessary or desirable to fully and
completely assign all Inventions to the Company and to assist the Company in
applying for, obtaining and enforcing patents or copyrights or other rights in
the United States and in any foreign country with respect to any Invention.

 

9. Proprietary Information.

Consultant acknowledges that its relationship with the Company is one of high
trust and confidence and that in the course of its service to the Company he
will have access to and contact with Proprietary Information (as defined in
subparagraph 8.2.3. below). Consultant acknowledges that all Proprietary
Information, whether or not in writing and whether or not labeled or identified
as confidential and proprietary, is and shall remain the exclusive property of
the Company or the third party providing such information to Consultant or the
Company.

Consultant agrees that Consultant shall not, during the Consultation Period and
thereafter, publish, disclose or otherwise make available to any third party,
other than employees of the Company, any Proprietary Information except as
expressly authorized in writing by the Company. Consultant agrees that
Consultant shall use such Proprietary Information only in the performance of its
services for the Company and in accordance with any Company policies with
respect to the protection of Proprietary Information. Consultant agrees not to
use such Proprietary Information for its own benefit or for the benefit of any
other person or business entity.

For purposes of this Agreement, Proprietary Information shall mean, by way of
illustration and not limitation, all information (whether or not patentable and
whether or not copyrightable) owned, possessed or used by the Company,
including, without limitation, any invention, trade secrets, technical
information,



--------------------------------------------------------------------------------

know-how, research and development activities of the Company, product and
marketing plans, customer and supplier information, apparatus, equipment,
process, system, formula, design, non-public information concerning FDA
proceedings, report, tangible research materials, technology, business plan,
forecast and information disclosed to the Company or to Consultant by third
parties of a proprietary or confidential nature or under an obligation of
confidence, that is communicated to, learned of, developed or otherwise acquired
by Consultant in the course of its service as a consultant to the Company.

Consultant’s obligations under this Section 8.2 shall not apply to any
information that (i) is or becomes generally known within the Company’s industry
under circumstances involving no breach by Consultant of the terms of this
Section 8.2, or (ii) was known to Consultant at the time it was disclosed as
evidenced by Consultant’s written records at the time of disclosure.

Consultant agrees to exercise all reasonable precautions to protect the
integrity and confidentiality of Proprietary Information in his possession and
not to remove any materials containing Proprietary Information from the
Company’s premises except to the extent necessary to his performance of
consulting services for the benefit of the Company. Upon termination of this
Agreement or at any other time upon request by the Company, Consultant shall
promptly deliver to the Company all records, files, memoranda, notes, designs,
data, tangible research materials, reports, customer lists, drawings, plans,
sketches, laboratory and research notebooks and other documents (and all copies
or reproductions of such materials) relating to the business of the Company.

Consultant shall not disclose to the Company any trade secrets or confidential
or proprietary information of any other party.

 

10. Independent Contractor Status.

Consultant shall perform all services under this Agreement as an “independent
contractor” and not as an employee or agent of the Company. Consultant is not
authorized to assume or create any obligation or responsibility, express or
implied, on behalf of, or in the name of, the Company or to bind the Company in
any manner.

 

11. Confidentiality Consultant understands the confidential nature of the
information and materials he will acquire or develop in performing its services
under this Agreement. Consultant acknowledges that if such information or
materials were revealed to competitors of the Company, then such disclosure
could cause damage to the Company, and agrees that Consultant shall not
disclose, during the Consultation Period and for five (5) years thereafter, any
Proprietary Information to competitors of the Company.

 

12. Notices. All notices required or permitted under this Agreement shall be in
writing delivered by a recognized national overnight courier, personal delivery,
or facsimile transmission and shall be deemed effective upon receipt. The
parties shall designate their addresses and facsimile numbers.



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement, including all schedules and exhibits
attached hereto, constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings, whether written or oral,
relating to the subject matter of this Agreement.

 

14. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Consultant.

 

15. Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the Commonwealth of Massachusetts.

 

16. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of Consultant are personal and shall not be assigned by him.

 

17. Miscellaneous.

 

  17.1 The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

 

  17.2 In the event that any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Agreement, and all other
provisions shall remain in full force and effect. If any of the provisions of
this Agreement is held to be excessively broad, it shall be reformed and
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by law.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

For Pro-Pharmaceuticals By:  

/s/    Theodore D. Zucconi

  Theodore D. Zucconi, Ph.D.,   Chief Executive Officer For PGT BioMedical
Consulting By:  

/s/    Dr. Peter Traber

Dr. Peter Traber for Consultant Title:  

 



--------------------------------------------------------------------------------

Appendix 1

General Roles and Responsibilities of Consultant as acting CMO

Regulatory Strategy Definition;

FDA Interface management;

Clinical Trial Strategy Definition and Execution;

Management of internal and external Resources;

Assistance with Road Shows and Presentations to Possible Investors;

Assistance with Investor Relations;

Other General Duties as Assigned by the CEO